      CASE 0:20-cv-01116-ECT-BRT Document 7 Filed 08/24/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Noah McCourt,                                          Civ. No. 20-1116 (ECT/BRT)

             Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Jennifer Carnahan and Minnesota
Republican Party of Minnesota,

           Defendant.
________________________________________________________________________

      Magistrate Judge Becky R. Thorson issued a Report and Recommendation on

August 5, 2020. ECF No. 6. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based on all the

files, records, and proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 6] is ACCEPTED.

      2.      Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT

PREJUDICE.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 24, 2020                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
